The basic question is whether sections 160 to 166 of the Penal Law, defining criminal anarchy and prohibiting the advocacy thereof, are applicable to the doctrines of the Left Wing of the Socialist party, the communist or revolutionary socialists, as set forth in the manifesto, program or platform issued by the National Left Wing Council and published in The RevolutionaryAge of July 5, 1919. Revolution for the purpose of overthrowing the present form and the established political system of the United States government by direct means rather than by constitutional means is therein clearly advocated and defended without apology or excuse. Revolution, politically speaking, is a crime against the *Page 155 
state, however defensible its purpose may seem to its advocates. Fundamentally a state may, by the exercise of the right of self-preservation, and particularly when at war, protect itself by prohibiting the teaching of revolutionary doctrines. This has been done by the United States (U.S. Espionage and Sedition Act of 1918) and by many states which have adopted sedition statutes punishing things said and done which do not amount to treason, for want of an overt act, but which are treasonable in teaching and tendency. (See list of State War and Peace Statutes affecting freedom of speech. Chaffee on Freedom of Speech, pp. 399 etseq.) Revolution may aim to change the form of government, as from a kingdom to a republic, with few radical changes except in the method of choosing public officials. Anarchism, however, means to its philosophic advocates like Tolstoi and Kropotkin, not positive disorder, but the absence of any capable supreme power in the state, whether a king or the representative chosen by the people. The means by which this end may be reached are (a) constitutional methods, (b) methods of force and violence or other unlawful means. Anarchy's means of bringing in the anarchistic state, the social order based upon liberty unrestricted by law, are so commonly associated with assassination of public officials and other forms of terrorism that lawful anarchism is regarded as an ideal, a dream or hope, a negligible philosophic abstraction, not calling for any form of action. "The importance of the anarchistic movement was not great in the past, nor does it now play any important part in the revolutionary or seditious movement in this country. Its practical influence upon the affairs of government is limited, being confined, principally, to political assassinations, such as the murder of King Humbert of Italy in 1900, and President McKinley at Buffalo in 1901." (Report of Lusk Committee to investigate seditious activities, vol. 1, pp. 842, 843.) The common definition of an anarchist is: "One who seeks to overturn by violence *Page 156 
all constitutional forms and institutions of society and government with no purpose of establishing any other system of order." (Cent. Dict.)
In 1902 the state of New York adopted the statute under consideration with this definition in mind. The assassination of President McKinley in 1901 had brought forcibly to the attention of the legislature that the publication of articles instigating revolution by the murder of public officials was punishable, if at all, only as a misdemeanor, as an act endangering the public peace, under the catch-all provisions of section 675 of the Penal Code (Penal Law, § 423), which includes acts for which no punishment is expressly prescribed. (People v. Most, 171 N.Y. 423. ) To nip in the bud the growth of anarchistic theories and to lessen the possibility of future anarchistic acts or attempts by those whose minds had been excited or poisoned by such publications, the teaching or advocacy of anarchy as then generally understood was made criminal. The advocacy of revolution against organized governments abroad — e.g., by the people of Germany against the Kaiser's government. or by the people of Ireland against the British government — was not the evil contemplated, nor was the advocacy of other seditious activities against the state or the United States so present a danger as to be seriously regarded. Although the Left Wing seeks ultimately the end of organized government and the establishment of the communistic society which is the anarchistic state, this transition is to be achieved by evolution through "the revolutionary dictatorship of the proletariat," as advocated by Marx in the middle of the nineteenth century. To discuss or defend the legality of the means proposed for the accomplishment of this immediate end is an idle task. Such means, even though force and violence are disavowed, are not lawful, for the reason that the form of our government may be lawfully changed only by the vote of the majority of the people, expressed through the ballot by *Page 157 
constitutional methods and that method of change is not the method advocated by the manifesto. The orderly constitutional processes of moderate socialism are therein derided as weak and ineffectual. To compel the government to cease to function by means of the mass strike, to set up the proletariat dictatorship and to expropriate private property, is the pretentious and vicious program glibly advocated. But the question, in clear terms, is not whether this is the doctrine of sedition, criminal conspiracy and rebellion against our form of government, but whether this is the doctrine of criminal anarchy.
This case was tried on the theory that the People had only to establish (1) the existence of a government which was organized and (2) that defendant advocated that such government be overthrown by unlawful means. Proper exceptions were taken to raise the point that advocacy of revolution merely was improperly considered as advocacy of anarchy and that a purpose to destroy all forms of government and to establish life without government must also be shown.
The United States and the states have a highly organized government, the principles of which are, representative constitutional government, divided between the nation and the states, with three separate departments of political power and proper guaranties of the fundamental rights of life, liberty and property. But organized government need not be representative government or constitutional government. The Czar of Russia, the Mikado of Japan, the Sultan of Turkey and the Shah of Persia, like other despots, had organized governments with absolute power over their subjects. The despotism of the mob may be as well organized and as little regardful of personal rights as it was in the Reign of Terror of the French Revolution. Organizedgovernment is the political power in the state whose commands thecommunity is bound to obey and is the antithesis of governmentwithout such political power which is the unorganized oranarchistic *Page 158 state. Anarchism aims directly to establish such a state by the overthrow of organized government. Left Wing socialism aims first to change the form of government and by unlawful means to substitute therefor another form of organized government, i.e.,
the dictatorship of the proletariat. This dictatorship is conceived to be an organized government which rules with an iron hand, for it does not aim to rest for its security on the consent of the governed. An attempt to set up such a government is unlawful, but I find nothing in our statute which makes it a crime to teach such revolutionary doctrines and advocate such a change in our form of government, except as such teaching amounts to a breach of the peace as in the Most Case (supra).
The error of the trial judge was prejudicial to defendant. The advocate of the proletarian class rule, while advocating a vicious doctrine subversive to our institutions and menacing the orderly rule of law, is advocating, not anarchy, but something entirely different. The setting up of the dictatorship of the proletariat would be a far-reaching change in the form of government, but it would not be the destruction of all organized government. The statute is aimed historically only at advocacy of the latter doctrine. Although the defendant may be the worst of men; although Left Wing socialism is a menace to organized government; the rights of the best of men are secure only as the rights of the vilest and most abhorrent are protected. Defendant has been convicted for advocating the establishment of the dictatorship of the proletariat and not for advocating criminal anarchy.
The judgment should be reversed and a new trial ordered.
HOGAN, McLAUGHLIN and ANDREWS, JJ., concur with CRANE, J.; HISCOCK, Ch. J., concurs in opinion, in which also HOGAN, McLAUGHLIN and ANDREWS, JJ., concur; POUND, J., reads dissenting opinion, in which CARDOZO, J., concurs.
Judgment of conviction affirmed. *Page 159